Exhibit 21 SUBSIDIARIES OF REGISTRANT The following lists the subsidiaries of Summit Financial Group, Inc., a West Virginia Corporation. SFG II, Inc.,a second tier bank holding company organized underthe laws of the State of West Virginia Summit Community Bank, Inc., a state banking corporation organized under the laws of the State of West Virginia Summit Insurance Services, LLC, a full lines insurance agency organized under the laws of the State of West Virginia SFG Capital Trust I, a statutory business trust organized under the laws of the State of Delaware SFG Capital Trust II, a statutory business trust organized under the laws of the State of Delaware SFG Capital Trust III, a statutory business trust organized under the laws of the State of Delaware
